DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 9/21/21.  As directed by the amendment, claims 1 and 9 have been amended.  Claims 1-19 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Georgoulakis US 20100269375 A1 (herein after Georgoulakis) in view of Kendall US 5058585 (herein after Kendall) and Friedlander US 4360027 (herein after Friedlander).

Regarding claim 1, Georgeoulakis discloses a shoe (as seen in Figure 4) comprising: an insole (paragraph 0002 and 0015) coupled with a midsole (paragraph 0002 and 0015) and an outsole coupled with the midsole (paragraph 0002 and 0015).

However, Georgeoulakis is silent to a sole element comprises; wherein the sole element comprising a heel portion, a midfoot area, a forefoot area, and an arch area and further silent to a shoe comprising a first inclination element.

Kendall discloses a sole element comprises; wherein the sole element comprising a heel portion (as seen in annotated Figures 1, 3 and 4), a midfoot area (as seen in annotated Figures 1, 3 and 4), a forefoot area (as seen in annotated Figures 1, 3 and 4), and an arch area (as seen in annotated Figures 1, 3 and 4).





[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sole element)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (A heel portion. )][AltContent: arrow][AltContent: textbox (A midfoot area.)][AltContent: textbox (An arch area. )][AltContent: textbox (A forefoot area. )][AltContent: textbox (The sole element. )][AltContent: connector]
    PNG
    media_image1.png
    155
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    462
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    705
    349
    media_image3.png
    Greyscale

Georgeoulakis is analogous art to the claimed invention as it relates to multi component footwear.  Kendall is analogous art to the claimed invention in that it provides a sole element coupled with the shoe element covering the heel, midfoot and forefoot region. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of Georgeoulakis, with the sole element, as taught by Kendall in order to include a pronation improving orthotic.  The substitution of one sole element for another would be a simple substitution of one known element for another to obtain predictable results, footwear capable of correcting pronation issues.
However, Georgeoulakis, and Kendall are silent to a first inclination element located at the heel portion of the sole element, coupled with the sole element, the first inclination element defines a first gradient to correct pronation issues.  
Friedlander teaches a first inclination element (as seen in annotated Figures 1, 3, 4, 5and 8) located at the heel portion of the sole element (as seen in annotated Figures 1, 3, 4, 5and 8), coupled with the sole element (Col 6, lines 36-46), the first inclination element defines a first gradient to correct pronation issues (as seen in annotated Figures 1, 4 and 5, Claim 1, Abstract, Col 4, lines 3-4).


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sole element)][AltContent: textbox (A first inclination element)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    286
    501
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    176
    267
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    191
    250
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    271
    505
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    280
    361
    media_image8.png
    Greyscale


Friedlander is analogous art to the claimed invention in that it provides insole devices with gradient features to prevent pronation.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the gradient portion of Georgeoulakis and Kendall, with heel inclination portion, as taught by Friedlander, in order to form a multi layered orthotic that is securely and comfortable fitted within the shoe; and, the substitution of the inclination portions would be a simple substitution of one known element for another to obtain predictable results, a more improved and comfortable orthotic device. 

Regarding claim 2, the modified shoe of the combined references discloses the first gradient slopes from the inside part of the foot towards the outside part of the foot in the range from approximately 1° to approximately 6° (Col 5, lines 30-33 of Friedlander).
Regarding claim 3, the modified shoe of the combined references discloses the first inclination element (as seen in annotated Figures 1, 4 and 5 of Friedlander) is integrally formed (claim 9 of Friedlander) with the insole (as seen in Figures 1 and 3 of Kendall).
Regarding claim 4, the modified shoe of the combined references discloses a wedge member (44 of Friedlander) coupled to the midsole (as seen in Figure 4 of Friedlander); wherein the wedge member defines a second gradient (as seen in annotated Figures 1, 4 and 5 of Friedlander).
Regarding claim 5, the modified shoe of the combined references discloses the second gradient slopes (as seen in Figure 1 of Friedlander) from the inside part of the foot towards the outside part of the foot in the range from approximately 1° to approximately 6°(Col 4, lines 35-42 of Friedlander).
Regarding claim 6, the modified shoe of the combined references discloses the wedge member is integrally formed (claim 9 of Friedlander) with the shoe (as best seen in Figures 4 and 5 of Friedlander).
Regarding claim 7, the modified shoe of the combined references discloses the first inclination element is integrally formed (claim 9 of Friedlander) with the midsole (as best seen in Figures 1 and 3 of Kendall).
Regarding claim 8, the modified shoe of the combined references discloses the first inclination element is integrally formed (claim 9 of Friedlander) with the outsole (as best seen in Figure 5 of Friedlander).
Regarding claim 9, the modified shoe of the combined references discloses a second inclination element located at a heel portion of the sole element (as best seen in Figures 4 and 5 of Friedlander) and coupled with the sole element (as best seen in Figures 4 and 5 of Friedlander) to correct pronation issues (claim 1 of Kendall).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A first inclination element.)][AltContent: textbox (A second inclination element.)]
    PNG
    media_image6.png
    191
    250
    media_image6.png
    Greyscale

    PNG
    media_image5.png
    176
    267
    media_image5.png
    Greyscale

Regarding claim 10, the modified shoe of the combined references discloses the second inclination element is integrally formed (claim 9 of Friedlander) with the midsole (as best seen in Figures 4 and 5 of Friedlander).
Regarding claim 11, the modified shoe of the combined references discloses the second inclination element is integrally formed (claim 9 of Friedlander) with the outsole (as best seen in Figures 4 and 5 of Friedlander).
Regarding claim 12, the modified shoe of the combined references discloses the first inclination element defines a gradient of approximately 2° (Claim 8 of Kendall); and the second inclination element defines a gradient of approximately 2° (Claim 8 of Kendall).
Regarding claim 13, the modified shoe of the combined references discloses the insole comprises a first material (Col 3, lines 45-49 of Friedlander) and a second material (Col 3, lines 45-49 of Friedlander); wherein: the first material is comprised of a cushioning material (Claim 12 of Friedlander); and the second material is comprised of a rigid material (22, lines 48-49 of Kendall).
Regarding claim 14, the modified shoe of the combined references discloses at least a portion of the heel portion comprises the first material (Col 3, lines 45-49 of Friedlander); at least a portion of the midfoot area comprises the first material (Col 3, lines 45-49 of Friedlander); and the forefoot area comprises the first material (Col 3, lines 45-49 of Friedlander).
Regarding claim 15, the modified shoe of the combined references discloses the second material circumscribes a perimeter defined by the heel portion (Col 3, lines 45-49, as seen in annotated Figures 1, 4 and 5 of Friedlander); the second material extends into at least a portion of the midfoot area (Col 3, lines 45-49 of Friedlander); and the second material extends into at least a portion of the arch area (Col 3, lines 45-49, as seen in annotated Figures 1, 4 and 5 of Friedlander).
Regarding claim 16, the modified shoe of the combined references discloses a two-piece outsole coupled with a bridge support (as seen in annotated Figure 3 of Kendall).
Regarding claim 17, the modified shoe of the combined references discloses a multi-piece midsole (as best seen in Figures, 4 and 5 of Friedlander); wherein the insole mates with the midsole (as seen in annotated Figures 1, 4 and 5 of Friedlander).
Regarding claim 18, the modified shoe of the combined references discloses the shoe is a high heel shoe (Col 6, lines 30-32 of Kendall).
Regarding claim 19, the modified shoe of the combined references discloses the shoe is a sandal (Col 2, lines 38-43 of Friedlander).
Arguments
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732